871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.William O. BERTELSMAN, Judge, Defendant-Appellee.
No. 89-3144.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the record indicates that on January 31, 1989, appellant filed a notice of appeal from an order denying his motion for a certification pursuant to 28 U.S.C. Sec. 1292(b) entered on January 26, 1989.  This court lacks jurisdiction to review a district court's denial of a 28 U.S.C. Sec. 1292(b) certification.   In re Master Key Antitrust Litigation, 528 F.2d 5, 8 (2d Cir.1975):  United States v. 687.30 Acres of Land, 451 F.2d 667, 670 (8th Cir.1971) (per curiam), cert. denied, 405 U.S. 1026 (1972).


3
Accordingly, it is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This appeal is frivolous;  therefore, we impose a $50 damage fee upon appellant payable to the court within 14 days of the file date of this order.  Fed.R.App.P. 38.  This is the fifth notice of appeal which appellant has filed in this civil action, one of which also concerned the denial of a 28 U.S.C. Sec. 1292(b) certification.  Furthermore, this court has previously advised appellant by orders entered October 20, 1988 (appeal nos. 88-8346 and 88-8351), and December 31, 1988 (appeal nos. 88-4017, 88-4024 and 88-4028) that orders denying 28 U.S.C. Sec. 1292(b) certification are not appealable.